Citation Nr: 0010301	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-27 931	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for bronchitis, 
currently rated 10 percent disabling.  

3.  Entitlement to a compensable rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.  
This appeal arises from an April 1996 rating decision, which 
denied compensable ratings for service-connected sinusitis, 
bronchitis, and tinea pedis.  The veteran was accorded a 
hearing in September 1996 before a hearing officer at the RO, 
and a transcript of the hearing is included in the claims 
folder.  In an October 1997 rating decision, the RO increased 
the ratings for sinusitis and bronchitis to separate 10 
percent ratings, and continued the noncompensable rating for 
tinea pedis.  In April 1998, the Board of Veterans' Appeals 
(Board) remanded the claims.  The claim for an increased 
rating for bronchitis is addressed in a remand which follows 
this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis is manifested 
by frequent and severe headaches, nasal discharge and 
crusting; he has not undergone surgery for sinusitis.  

2.  The veteran's service-connected tinea pedis is manifested 
by a rash on the soles of the feet, around the heels, and in 
the interdigital spaces, which increases and decreases in 
severity; constant exudation or itching, extensive lesions 
and marked disfigurement are not shown.  



CONCLUSIONS OF LAW

1.  A 30 percent rating for sinusitis is warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Code 
6513 (effective prior to October 7, 1996); 38 C.F.R. § 4.97, 
Code 6513 (effective from October 7, 1996).  

2.  A 10 percent rating for tinea pedis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1995 statement, the veteran's representative 
asserted claims for increased ratings for service-connected 
disabilities, including sinusitis and tinea pedis.  

On VA examination of the veteran in November 1995, his 
complaints included sinusitis and a skin disorder.  He gave a 
history of episodes of sinusitis, which occurred once or 
twice a week.  He complained of frontal headaches, nasal 
congestion, and post-nasal drip.  Decongestants provided only 
partial relief.  He denied allergies, including drug 
allergies.  He reported that he smoked one cigarette a day.  
The veteran indicated that he had had athlete's foot for the 
past 20 years, and it was increasing in severity.  Past 
efforts at treatment had been unsuccessful.  He complained of 
itching on the soles of his feet, which was increasing in 
severity and frequency.  On clinical evaluation, the mucosa 
of the veteran's nose was normal, and there was no erythema, 
discharge, or nasal or sinus tenderness.  There was a rash on 
the soles of the veteran's feet, and between his fourth and 
fifth toes bilaterally.  The examiner described the rash as 
an erythematous, exfoliative rash, with no sign of itching 
like a skin abrasion or ulcer.  Diagnoses included tinea 
pedis and a history of sinusitis.  

At the September 1996 hearing, the veteran testified that he 
has constant nasal drainage and crusting, along with 
headaches lasting for several hours at a time, about four 
times a week.  He tries to avoid taking time off from work, 
but headaches make it difficult for him to work.  The veteran 
testified that he wears white socks every day, but the rash 
on his feet tends to spread to other parts of his body.  The 
rash on his feet increases and decreases in severity, but 
never really completely disappears.  The veteran recalled 
working in construction, and losing time because he 
occasionally had to remove his boots due to the burning and 
itching of his feet.  

A VA dermatology clinic note, dating from November 1996, 
indicates that there was scaling of the skin in several areas 
of the veteran's body, including the soles of both feet.  The 
examining physician opined that the veteran may have had 
underlying eczema, with some fungal nail changes.  The 
physician believed that the veteran may also have had some 
underlying allergies, but the veteran declined the suggestion 
of an allergy clinic consultation.  

On VA examination in November 1996, the veteran complained of 
scaly erythematous lesions in several body areas, especially 
the soles of his feet.  Moisture and heat tended to aggravate 
the skin disorder, and a variety of topical creams over the 
years had afforded only temporary relief.  On clinical 
evaluation, the examining physician reported scaling on the 
soles of the veteran's feet and on the palms of both of his 
hands.  There was minimal erythema, including an area between 
the second and third toes on the left foot.  The physician 
opined that the veteran may have had eczema with fungal nail 
changes.  The diagnosis was a question of underlying eczema 
with onycholysis.  

On VA examination in February 1997, the veteran complained of 
constant sinus drainage at the back of his throat, constant 
sinus headaches, and mucus on the eyebrows every morning.  He 
indicated that he was required to spit constantly, and had 
used a variety of medications without benefit.  The veteran 
stated that the insoles of his feet become extremely red, 
with crusting in the toes, bleeding, and severe pruritis.  He 
had previously used several antifungals, one of which had 
been initially beneficial, but was losing its effectiveness.  
On clinical evaluation, there was a significant amount of 
mucus with edema in the turbinates bilaterally.  There was 
some dried blood in the left naris.  The veteran's feet had 
good vascular supply with good dorsalis pedis and posterior 
tibial pulses bilaterally.  There were mild onychomycotic 
changes on the right great toe.  There were a few areas of 
erythematous macular patching in the right and left insoles, 
and the heel and lateral margins had fine cracking.  There 
was no skin breakdown, no bleeding, and no cracking between 
the toes.  Diagnoses included sinusitis and tinea pedis.  

On VA examination in August 1997, the examiner noted the 
veteran's medical history and complaints with regard to the 
disabilities at issue, and reported mild tenderness over the 
veteran's maxillary sinuses.  There was no sign of 
congestion.  The feet had good vascular supply, and good 
dorsalis pedis pulsation.  There were very mild onychia 
changes on the right great toe, and a few patches of tinea 
macula on the right and left insoles.  After reviewing a 
report of a computer tomography scan of the sinuses, the 
examining physician's diagnoses included tinea pedis and 
sinusitis, mainly in the maxillary sinuses, and more severe 
on the right.  Clinical findings were suggestive of a 
retention cyst or polyps.  

In an October 1997 rating decision, the RO increased the 
rating for sinusitis to 10 percent.  

In a January 1998 statement, the veteran reported that he 
develops rashes on the soles of his feet and between his 
toes.  On occasion, the rashes increase in severity and the 
skin between his toes develops cracks and bleeds.  He rubs 
his feet constantly when they itch at night.  Various 
treatments have provided only temporary relief.  

In April 1998, the Board remanded the claims at issue in this 
appeal, in part because the RO had not issued a supplemental 
statement of the case with regard to the pending claims for 
increased ratings for sinusitis and bronchitis.  In June 
1999, the RO issued a supplemental statement of the case 
covering the claims for increased ratings for sinusitis and 
bronchitis.  

In an August 1999 statement, the veteran asserted that his 
feet crack and itch between the toes, and sometimes the 
disorder is so severe that it keeps him awake at night.  He 
indicated that the skin rash has begun to spread to other 
body parts, and medical treatment did not provide complete 
and permanent relief.  The veteran stated that his job 
performance is affected by the itching of his feet.  He 
explained that he was constantly coughing up phlegm resulting 
from his sinus drainage.  He indicated that he has constant 
pressure in the middle of his forehead, headaches, and nasal 
crusting.  The veteran noted that it was very difficult for 
him to work with a constant headache.  

Analysis

The Board finds that the veteran's claims for an increased 
rating for service-connected sinusitis and for a compensable 
rating for tinea pedis are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An Increased Rating for Sinusitis

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  The Board notes that the regulations pertaining 
to diseases of the nose and throat were revised effective 
October 7, 1996.  Therefore, the claim for an increased 
rating for sinusitis must be evaluated under both the 
criteria in effect prior to October 7, 1996 (the former 
criteria) and the criteria in effect since October 7, 1996 
(the current criteria) and the criteria most favorable to the 
veteran must be applied.  

Under the former criteria, a 10 percent rating is warranted 
for chronic maxillary sinusitis manifested by a discharge, 
crusting, or scabbing and infrequent headaches.  A 30 percent 
rating requires severe chronic maxillary sinusitis manifested 
by frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  A 50 percent rating requires either chronic 
osteomyelitis necessitating repeated curettage following a 
radical operation or severe symptoms after repeated 
operations.  Code 6513 (effective prior to October 7, 1996).  

Under the current criteria, a 10 percent rating is warranted 
where there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or, three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent rating is warranted where there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  A 50 percent rating is warranted after radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Code 6513 (effective from October 7, 
1996).  

In this case, a rating of 30 percent, but not more, is 
warranted under either the former criteria or the current 
criteria.  Through his testimony, the veteran has established 
that he has frequent and severe headaches; the headaches last 
for several hours at a time, and occur about four times a 
week.  The medical evidence indicates that the veteran has 
nasal discharge and crusting associated with his service-
connected sinusitis.  A 30 percent rating is warranted under 
the former criteria where there are frequently incapacitating 
recurrences of sinusitis, but the former criteria do not 
provide a specific definition for "incapacitating 
recurrences".  However, the veteran has testified that his 
headaches adversely affect his work and, in that respect, the 
headaches are arguably incapacitating.  Accordingly, the 
evidence supports a 30 percent rating under the former 
criteria.  A 50 percent rating is not warranted under the 
former criteria because the veteran has not undergone a 
radical operation or repeated operations in connection with 
his sinusitis.  

A rating in excess of 30 percent is not warranted for the 
veteran's service-connected sinusitis under the current 
criteria.  Under the current criteria, "incapacitating 
episodes" are defined as episodes requiring bed rest and 
treatment by a physician.  The evidence does not show that 
the veteran has multiple incapacitating episodes of sinusitis 
per year; that is, episodes requiring bed rest and treatment 
by a physician.  A 30 percent rating is also warranted where 
there are more than six non-incapacitating episodes of 
sinusitis per year.  Given that the veteran has testified 
that he has frequent headaches, and nearly constant nasal 
discharge and crusting, the Board concludes that a 30 percent 
rating for sinusitis is warranted under the current criteria.  
The veteran has not undergone radical surgery or repeated 
surgeries so as to warrant a 50 percent rating under the 
current criteria.  Accordingly, the Board concludes that a 30 
percent rating, but not more, is warranted for the veteran's 
service-connected sinusitis, and to that extent, the claim 
for an increased rating for sinusitis is granted.  


A Compensable Rating for Tinea Pedis

The veteran's service-connected tinea pedis is currently 
noncompensably rated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  Under Code 7806, a 10 
percent rating is warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent rating requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. Part 4, Code 7806.  

The veteran has reported that his feet itch, and the skin 
between his toes sometimes cracks and bleeds.  VA 
examinations have shown that there is erythematous macular 
patching on the right and left insoles, and there are mild 
onychomycotic changes on the right great toe.  Accordingly, 
the Board concludes that a 10 percent rating most nearly 
approximates the level of disability demonstrated by the 
veteran's service-connected tinea pedis.  A 30 percent rating 
is not warranted because the medical evidence indicates that 
the skin disorder of the veteran's feet increases and 
decreases in severity, rather than being productive of 
constant exudation or itching.  VA examinations do not show 
that the tinea pedis is manifested by extensive lesions, and 
there are no clinical findings that the disorder has resulted 
in marked disfigurement.  Therefore, a 10 percent rating, but 
not more, is warranted for the veteran's tinea pedis, and to 
that extent, the claim is granted.  


ORDER

A 30 percent rating for sinusitis is granted, subject to the 
regulations governing payment of monetary awards.  

A 10 percent rating for tinea pedis is granted, subject to 
the regulations governing payment of monetary awards.  


REMAND

The veteran submitted his claim for an increased rating for 
bronchitis in October 1995.  The rating criteria for 
evaluating bronchitis were revised effective October 7, 1996.  
Accordingly, the veteran's service-connected bronchitis must 
be evaluated under both the criteria in effect prior to 
October 7, 1996 and the criteria which became effective 
October 7, 1996, and the criteria most favorable to his claim 
must be applied.  Karnas, supra.  

As the Board noted in an April 1998 remand, the criteria 
which came into effect October 7, 1996 rely almost entirely 
on values reported in pulmonary function studies.  A 
September 1997 VA examination of the veteran resulted in an 
examining physician's conclusion that pulmonary function 
studies showed minimal changes due to bronchitis.  
Accordingly, the RO assigned a 10 percent rating for 
bronchitis in October 1997.  However, at the time of the 
April 1998 remand, the pulmonary function tests referenced in 
the report of the September 1997 VA examination were not 
included in the claims folder.  The Board concluded that the 
test reports should be associated with the claims folder 
prior to appellate consideration of the claim for an 
increased rating for bronchitis.  

Following the remand, a medical note was associated with the 
claims folder.  The note included the following reference:  
"4/97 PFT FVC 98%".  While the foregoing note may arguably 
be interpreted as reporting that, in April 1997, a pulmonary 
function test showed a forced vital capacity of 98 percent, 
this information by itself, is insufficient to permit an 
assessment by the Board of the extent of the veteran's 
bronchitis disability under the criteria which became 
effective October 7, 1996, and in any case, the foregoing 
brief note is not the report of pulmonary function tests 
referenced in the April 1998 remand.  Therefore, the Board 
concludes that, with regard to the instruction contained in 
the April 1998 remand that reports of pulmonary function 
studies be associated with the claims folder, the remand has 
not been complied with.  The Court has held that a remand by 
the Court or the Board imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
Brown, 11 Vet. App. 268, 271 (1998).  

Further, the Board is aware that even if this 1997 pulmonary 
function test is still capable of being obtaiend, it is now 
over two years old.  The veteran is continuing to complain 
that his service-connected bronchitis is increasing in 
severity.  Accordingly, a further VA examination is now in 
order to ascertain the severity of the bronchitis.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the claim for an increased rating for bronchitis 
is REMANDED to the RO for the following:

1.  The RO should obtain the complete 
report of the pulmonary function test(s) 
performed at the VA Medical Center in 
Newington, Connecticut in September 1997 
and any subsequent tests performed, and 
associate it/them with the claims folder.  

2.  The veteran should then be accorded a 
VA examination to determine the current 
severity of his service-connected 
bronchitis.  All special studies, to 
include pulmonary function testing, 
should be conducted at the time of the 
examination.  All pertinent clinical 
findings and pulmonary test findings 
(which should be interpreted so as to 
permit evaluation of the service-
connected bronchitis under the provisions 
of 38 C.F.R. § 4.97, Code 6600) must be 
reported in detail.  The claims folder 
must be made available to the examiner in 
connection with the examination and it 
should be stated in the examination 
report that the claims folder has been 
reviewed.  

3.  When the above action has been 
completed, the RO should again review the 
record and determine whether the claim 
for an increased rating for service-
connected bronchitis may be granted.  If 
the claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise appropriate.  

The purpose of this remand is to obtain clarifying, clinical 
evidence and to comply with a precedent decision of the 
Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


- 11 -


